Citation Nr: 1642624	
Decision Date: 11/04/16    Archive Date: 11/18/16

DOCKET NO.  13-09 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for left ear hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to May 1983.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Togus, Maine Department of Veterans Affairs (VA) Regional Office (RO).  

The above-referenced issue was previously remanded by the Board in May 2015 and February 2016 for further development.  Review of the completed development reveals that, at the very least, substantial compliance with the remand directives was obtained.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The Veteran testified at a hearing before the undersigned at a Board video conference hearing in September 2015.  A transcript of that hearing has been associated with the claims file.  


FINDINGS OF FACT

1. The Veteran was exposed to acoustic trauma on the flight line during service and was exposed to noise related to working in a boiler room after service.

2. The Veteran's left ear hearing loss did not have onset in service, did not manifest to a compensable degree within a year of service, and was not otherwise caused by or related to his active service.


CONCLUSION OF LAW

The criteria for service connection for left ear hearing loss have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (hereinafter "VCAA"), when VA 
receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  The Veteran was provided with the relevant notice and information for establishing a claim for service connection for hearing loss in a letter sent to the Veteran in May 2011, prior to the initial adjudication of his claim for service connection.  This letter also provided notice regarding the disability evaluation and effective date elements of a service connection claim.  Dingess/Hartment v. Nicholson, 19 Vet. App. at 473.   Accordingly, the Board finds that the duty to notify has been fulfilled.

Regarding the duty to assist, VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the claim being decided on appeal, the evidence of record includes the Veteran's service treatment records, VA treatment records, statements from the Veteran, private treatment records, and VA examination reports.  The examination reports, particularly the April 2016 examination, contain descriptions of the history of the Veteran's disability; consider the relevant medical facts and principles; and provide opinions regarding the nature and etiology of the Veteran's left ear hearing loss disability.  While the Veteran stated in May 2016 that the April 2016 examination was conducted hastily and was not an accurate picture of his current disability, the Board notes that the findings of the examination are consistent with his other current audiological evaluations of record, and that a thorough, well-reasoned rationale was provided regarding a possible nexus between his current left ear hearing loss and his active service.  Based upon the foregoing, the Board finds that the opinions provided are adequate to resolve the issue on appeal.  The Veteran has not identified any outstanding, relevant records in relation to his claim.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining relevant records and providing a VA examination has been met. 38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In September 2015, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  During the hearing, the undersigned identified the issue on appeal and asked questions in an attempt to reveal any evidence that might have been available that had not otherwise been submitted.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the duties set forth in 38 C.F.R. § 3.103(c)(2) have been complied with.

The Veteran has been given ample opportunity to present evidence and argument in support of his claim for service connection.  The Board finds that general due process considerations have been complied with by VA, and that the Veteran has had a meaningful opportunity to participate in the development of his claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2015).  

Entitlement to Service Connection for Left Ear Hearing Loss

Unfortunately, despite the Veteran's history of in-service noise exposure, the preponderance of the evidence weighs against the Veteran's claim for service connection for left ear hearing loss.  All evidence of record has been reviewed and considered, and the relevant evidence is summarized below.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Veteran alleges that there is a link between his current left ear hearing loss and his exposure to loud noise in the military.  At his September 2015 hearing, the Veteran reported that he worked as an aircraft handler in service and was regularly exposed to noise from directing aircrafts on a runway which caused his acoustic trauma.  His service separation form (DD-214) indicates that his military occupational specialty (MOS) was listed as ABH3, which stands for an Aviation Boatswain's Mate Aircraft Handler and is an MOS that is conceded to have a high probability of in-service noise exposure.  

While the Board concedes that the Veteran experienced noise exposure in service, such exposure and presence of a subsequent hearing disability does not necessarily indicate that the Veteran has a hearing loss disability that warrants service connection.  The evidence must indicate that there is a causal relationship between the present disability and the in-service noise exposure.   See Shedden, 381 F.3d at 1167 (Fed. Cir. 2004).

For VA disability benefits purposes, impaired hearing is considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  The Veteran's audiograms from August 2011 and April 2016 both demonstrate that the Veteran has hearing loss of 40 decibels or greater at the 4000 Hertz frequency and establishes that he has a current hearing loss disability of his left ear; however, review of the Veteran's service treatment records do not demonstrate that he had a left ear hearing loss disability during service or at separation from service.  

Audiometric testing in the May 1980 service entrance examination revealed hearing threshold levels as follows: 





HERTZ



500
1000
2000
3000
4000
6000
RIGHT 
5
0
10
5
5
20
LEFT
10
5
0
15
10
10

Audiometric testing in an August 1981 revealed the following: 





HERTZ



500
1000
2000
3000
4000
6000
RIGHT 
0
0
0
5
5
30
LEFT
10
5
0
5
10
0

Audiometric testing in a March 1982 was as follows: 





HERTZ



500
1000
2000
3000
4000
6000
RIGHT 
5
5
15
15
15
35
LEFT
5
0
0
5
5
10

Audiometric testing in the May 1983 service separation examination the following: 





HERTZ



500
1000
2000
3000
4000
6000
RIGHT 
5
0
10
15
15
40
LEFT
10
0
5
10
10
10

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service connection may be presumed for certain chronic diseases if manifested to a compensable degree within one year after discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R §§ 3.307, 3.309.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. § 1113.  As sensorineural hearing loss is a chronic disease or condition recognized under 38 C.F.R. § 3.309(a), service connection could be presumed for the Veteran's left ear hearing loss if it is shown that the Veteran's disability had manifested to a compensable degree during service, or within a year of separation from service, and provided evidence that the Veteran has had continuous symptoms of the disability since that time. See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

While the Veteran's left ear sensorineural hearing loss is considered a "chronic condition," the preponderance of the evidence of record, including the Veteran's statements, weighs against a finding that the Veteran's left ear hearing loss was present since his separation from active service, or developed within a year of separation from service.  As noted by the VA examiners in August 2011 and April 2016, the Veteran's audiometry readings during service do not meet the VA regulations for a hearing loss disability for the left ear.  None of the hearing loss of the left ear is noted to be 40 decibels or greater at the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz, and none of the readings show auditory thresholds for at least three of these frequencies to be 26 decibels or greater.  Additionally, the Veteran has not reported diagnosis of a hearing loss disability or reduced hearing acuity from within a year of separation from service.  During his September 2015 Board hearing, the Veteran reported "ringing" in his ears at separation, but did not report symptoms of reduced hearing acuity at separation or within a year of separation from service.  As no evidence has been provided demonstrating left ear hearing loss within a year of separation from service, the Board finds that service connection based upon continuity of symptomatology is not warranted, as the Veteran's condition did not begin during service or within a year of separation from service.  38 C.F.R §§ 3.307, 3.309.

While service connection for left ear hearing loss is not warranted based upon continuity of symptomatology, the United States Court of Appeals for Veterans Claims (the Court) noted in Hensley that 38 C.F.R. § 3.385, "does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service."  The Court explained that:

[W]here the requirements for hearing loss disability pursuant to 38 C.F.R. § 3.385 are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385.  If the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflect an upward shift in tested thresholds while in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post service audiometric testing produces findings which meet the requirements of 38 C.F.R. § 3.385; then the rating authorities must consider whether there is a medically sound basis to attribute the post service findings to the injury in service, or whether these findings are more properly attributable to intervening causes. 5 Vet. App. at 159-160.

Unfortunately, the Board finds that the evidence of record also weighs against a finding that the Veteran's left ear hearing loss warrants service connection on this basis as well.  While the Board has conceded that the Veteran experienced significant noise exposure during service, the evidence of record does not support that the Veteran's audiometric test results reflect an upward shift in tested thresholds while in service.  The Veteran's claims file, including his audiometric testing from service, was reviewed by the April 2016 VA examiner.  The examiner noted that none of the audiometric readings from the Veteran's service treatment records, including his separation examination, demonstrated a significant upward shift in hearing thresholds for his left ear during his period of service.  Despite conceding the noise exposure reported by the Veteran, the examiner also noted that the Veteran's "hearing in the left ear at the time of entrance, for periodic examinations, and at time of separation was within normal limits; and there was no clinically significant deterioration at any frequency for all frequencies tested."  

Beyond noting a lack of significant threshold shifts for the left ear during service, the examiner opined that based upon the evidence of record that the Veteran's left ear hearing loss was less likely than not due to the Veteran's in-service noise exposure.  In support of this opinion, the examiner explained that the Veteran had a significant history of post-service noise exposure in addition to the findings that the Veteran's treatment record did not demonstrate either a hearing loss disability during service or significant threshold shifts for the left ear during service.  The examiner indicated that the Veteran's 28 years of occupational noise exposure during his post-service occupations as a mechanic and a boiler operator were significant, despite the Veteran's use of hearing protection.  The examiner indicated that the totality of these factors resulted in the opinion that that the Veteran's left ear hearing loss was less likely than not due to the Veteran's active service.     

The Board notes that the Veteran has not provided evidence of a medical opinion that supports his contention that his current left ear hearing loss is due to his period of active service.  The only evidence provided by the Veteran have been his credible statements of in-service noise exposure and his opinion that his current left ear hearing loss disability is related to this exposure.  The Board notes that non-expert witnesses are competent to report that which they have observed with their own senses, and that the Veteran is competent to describe his symptoms of hearing loss, and to describe the in-service noise exposure that he experienced.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Veteran lacks the medical training and background necessary to provide a competent opinion regarding the etiology of his hearing loss or an opinion on any causal relationship between his hearing loss and in-service noise exposure.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 -77 (Fed. Cir. 2007).  

While the Board is sympathetic to the Veteran's claim and concedes that the Veteran was exposed to in-service noise exposure, the weight of the evidence indicates that this exposure did not result in his current left ear hearing loss disability.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim for service connection for hearing loss of the left ear.  See 38 C.F.R. § 3.102; Gilbert, at 54. 


ORDER

Service connection for left ear hearing loss is denied. 


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


